Citation Nr: 1106115	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to September 
1989; he also had additional service in the Army Reserves to 
include active duty for training from April 17, 1975 to August 
14, 1975.  The Veteran was divorced at the time of his death in 
January 1997.  The appellant is the legal custodian for the 
Veteran's three minor children.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision, in which the RO 
denied the appellant's claim for death benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO 
has yet to comply with the holdings of the U. S. Court of Appeals 
for Veterans Claims in Dingess and Hupp.  Specifically, in an 
April 2006 letter, the RO failed to inform the appellant of how 
effective dates are assigned in DIC cases and of elements 1 and 3 
of the holding in Hupp.  Nor has the RO explained to the 
appellant how she as the custodian of the Veteran's minor 
children may be eligible to pursue DIC benefits on their behalf 
and how the provisions of 38 C.F.R. § 3.153 may effect her claim.  
(See discussion below.)  This should be rectified on remand.

Under the provisions of 38 C.F.R. § 3.153, an application on a 
form jointly prescribed by the Secretary of VA and the 
Commissioner of Social Security filed with the Social Security 
Administration (SSA) on or after January 1, 1957, will be 
considered a claim for death benefits, and to have been received 
in VA as of the date of receipt by SSA.  It is clear from the 
claims file that the appellant is receiving SSA death benefits 
for the Veteran's minor children.  In light of the above, the 
case must be remanded to obtain all records associated with the 
claim(s) for SSA death benefits filed on the Veteran's children's 
behalf.  38 C.F.R. § 3.153 (2003-2010).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the appellant and her 
representative a VCAA-complaint notice letter 
explaining the information and evidence 
necessary to establish entitlement to DIC 
benefits as the custodian of the Veteran's 
surviving minor children due to service 
connection for the cause of the Veteran's 
death and how effective dates are established 
under the holdings in Hupp and Dingess (both 
cited to above).  Inform the appellant of the 
disorders for which service connection was in 
effect at the time of the Veteran's death and 
the evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service-connected.

2.  Request from SSA copies of any 
decision(s) and all records underlying any 
such decision(s) submitted, or obtained, in 
support of any claim for death benefits filed 
on behalf of the Veteran's minor children, 
including any filed by the appellant, on 
their behalf, following procedures set forth 
in 38 C.F.R. § 3.159(c).  All 
records/responses received should be 
associated with the claims file.

3.  If any records sought are not obtained, 
notify the appellant and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, and 
describe further action to be taken.

4.  After completion of the above, and any 
additional notification and development 
deemed warranted, readjudicate the 
appellant's claim for service connection for 
the cause of the Veteran's death, in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, furnish the appellant a supplemental 
statement of the case and give her an 
appropriate time period to respond before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


